Citation Nr: 1036464	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
right (major) acromioclavicular joint arthrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to June 1972.

This matter was originally before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2008, the Board issued a 
decision that denied the Veteran's claim of entitlement to an 
initial rating in excess of 20 percent for right 
acromioclavicular joint arthrosis.  The Veteran appealed the 
denial to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2010, the Court issued a memorandum 
decision that vacated the Board's January 2008 decision and 
remanded the matter on appeal to the Board for action in 
compliance with the consistent with the instructions in the 
memorandum decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

In the January 2008 decision that denied an initial rating in 
excess of 20 percent for right acromioclavicular joint arthrosis, 
the Board found that because ankylosis of the scapulohumeral 
articulation, limitation of motion of the arm midway between side 
and shoulder level, or malunion of the humerus with a marked 
deformity were not demonstrated, an increased rating was not 
warranted.  

In the Court's February 2010 memorandum decision, it was stated 
that remand was required because the Board failed to provide an 
adequate statement of reasons and bases to explain the impact of 
the Veteran's pain as required under 38 C.F.R. §§ 4.40 and 4.45.  
In this regard, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use and during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the Veteran's most recent VA examination of 
his right shoulder was in April 2006.  VA's duty to assist the 
Veteran includes obtaining a thorough and contemporaneous 
examination where necessary to reach a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Reexamination will be requested whenever VA determines that there 
is a need to verify the current severity of a disability.  
38 C.F.R. § 3.327(a).  Therefore, in this case, remand is 
warranted in order to provide the veteran with a new VA 
compensation and pension examination.  Prior to the examination, 
all outstanding medical records should be obtained.

Finally, it is noteworthy that where (as here) the rating 
appealed is the initial rating assigned with a grant of service 
connection, the entire appeal period is for consideration, and 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses and 
approximate dates of treatment of all medical 
care providers, VA and non-VA, who treated 
the Veteran for his right acromioclavicular 
joint arthrosis since May 2006.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  After the foregoing development has been 
completed, the Veteran should be afforded a 
VA joints examination to evaluate his right 
shoulder disability.  All indicated tests and 
studies, including X-ray studies, are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the physician for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  

The right shoulder examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Joints Examination, revised on December 9, 
2009.  The examiner should ascertain ranges 
of shoulder motion, with consideration of the 
impact of any complaints of pain, weakened 
movement, excess fatigability, or 
incoordination (to include with repeated use 
and during flare-ups) on movement of the 
right shoulder; if there is such impact, the 
examiner should indicate the degree to which 
such factors further limit functioning.  The 
examiner should also comment on the degree to 
which the shoulder disability/associated 
functional limitations would impact the 
Veteran's employment.  The examiner should 
explain the rationale for any opinions given.  

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  Then, the AMC/RO is to re-adjudicate the 
claim of entitlement to a higher initial 
rating for right (major) acromioclavicular 
joint arthrosis, to include the possibility 
of staged ratings.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

